Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 1 of 8 PageID #: 204




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION

 ERIE INSURANCE EXCHANGE,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 4:20-cv-00031-TWP-DML
                                                       )
 DELL INC.,                                            )
                                                       )
                               Defendant.              )

                ORDER GRANTING PLAINTIFF'S MOTION TO REMAND

        This matter is before the Court on Plaintiff Erie Insurance Exchange's ("Erie") Motion to

 Remand Case for Lack of Subject Matter Jurisdiction (Filing No. 16). Erie initiated this insurance

 subrogation action against Defendant Dell Inc. ("Dell") in state court. Dell then filed a Notice of

 Removal and removed the action from state court to this Court based on diversity jurisdiction.

 Erie seeks remand of the case back to state court, asserting there is a lack of diversity between the

 parties and therefore a lack of federal subject matter jurisdiction. For the reasons stated below,

 Erie's Motion is granted.

                                        I.   BACKGROUND

        On January 8, 2020, Erie filed a Complaint against Dell in the Clark County Circuit Court

 No. 2 under Cause Number 10C02-2001-CT-000002 asserting claims against Dell for negligence

 and strict products liability. (Filing No. 1-1.) The claims are based upon Erie seeking subrogation

 from Dell after Erie paid an insurance claim for losses sustained by its insured resulting from a

 fire. Dell promptly filed a Notice of Removal on February 5, 2010, alleging complete diversity of

 citizenship between the parties and an amount in controversy in excess of $75,000.00. (Filing No.
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 2 of 8 PageID #: 205




 1.) The amount in controversy is $116,207.56, exclusive of interests and costs, and is not at dispute

 in this case. Id. at 2.

         On February 10, 2020, the Court issued an Entry on Jurisdiction, instructing Dell to file a

 supplemental jurisdictional statement because the Notice of Removal, (Filing No. 1), failed to

 allege all of the facts necessary to determine whether this Court has subject matter jurisdiction

 over this case. (Filing No. 7.) Dell filed a Supplemental Jurisdictional Statement on February 24,

 2020, alleging that Erie is a citizen of Pennsylvania and re-alleging Dell's Texas and Delaware

 citizenship. (Filing No. 11.) Less than two weeks later, Erie filed the instant Motion to Remand,

 asserting a lack of subject matter jurisdiction based on lack of complete diversity because Erie also

 is a citizen of Delaware. (Filing No. 16.)

                                   II.   LEGAL STANDARD

         "[A]ny civil action brought in a State court of which the district courts of the United States

 have original jurisdiction, may be removed by the defendant or the defendants, to the district court

 of the United States for the district and division embracing the place where such action is pending."

 28 U.S.C. § 1441(a). Federal district courts have original jurisdiction of all civil actions where the

 matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and

 is between citizens of different states. See 28 U.S.C. § 1332(a)(1).

         "A defendant or defendants desiring to remove any civil action from a State court shall file

 in the district court of the United States for the district and division within which such action is

 pending a notice of removal . . . ." 28 U.S.C. § 1446(a).

                 A motion to remand the case on the basis of any defect other than lack of
         subject matter jurisdiction must be made within 30 days after the filing of the notice
         of removal under section 1446(a). If at any time before final judgment it appears
         that the district court lacks subject matter jurisdiction, the case shall be remanded.

 28 U.S.C. § 1447(c).



                                                   2
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 3 of 8 PageID #: 206




           "The party seeking removal has the burden of establishing federal jurisdiction, and federal

 courts should interpret the removal statute narrowly, resolving any doubt in favor of the plaintiff's

 choice of forum in state court." Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir.

 2009).

           Section 1332 requires complete diversity, meaning that no plaintiff may be a citizen of the

 same state as any defendant. Hart v. FedEx Ground Package Sys., 457 F.3d 675, 676 (7th Cir.

 2006). If any plaintiff and any defendant are citizens of the same state, complete diversity is

 destroyed, and the federal court lacks subject matter jurisdiction under 28 U.S.C. § 1332. Owen

 Equipment & Erection Co. v. Kroger, 437 U.S. 365, 373–75 (1978). The existence of subject

 matter jurisdiction is a threshold issue, and any removed case lacking a proper basis for subject

 matter jurisdiction must be remanded. Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 96

 (1998).

                                       III.   DISCUSSION

           Erie asserts that remand is required because there is a lack of diversity of citizenship

 between itself and Dell, and thus, a lack of federal subject matter jurisdiction. Erie asserts that it

 is a citizen of Delaware (as well as other states), and because both Erie and Dell are citizens of

 Delaware, there is no diversity of citizenship between the parties. In its response, Dell contends

 that Erie is not a citizen of Delaware, so diverse citizenship exists.

           "[A] corporation shall be deemed to be a citizen of every State and foreign state by which

 it has been incorporated and of the State or foreign state where it has its principal place of

 business." 28 U.S.C. § 1332(c)(1). As a corporation, Dell is a citizen of both its state of

 incorporation and the state in which it has its principal place of business. There is no dispute that




                                                    3
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 4 of 8 PageID #: 207




 Dell is incorporated in Delaware, and its principal place of business is in Texas. Thus, Dell is a

 citizen of Delaware and Texas.

         Erie, on the otherhand, is a reciprocal insurance exchange. "A reciprocal insurance

 exchange is an unincorporated business organization of a special character in which the

 participants, called subscribers (or underwriters) are both insurers and insureds." Themis Lodging

 Corp. v. Erie Ins. Exch., 2010 WL 2817251, at *1 (N.D. Ohio July 16, 2010) (internal citation and

 quotation marks omitted). "[A] reciprocal insurance exchange is a web of contractual relationships

 between subscribers who agree to insure one another, consummated through a common agent with

 power of attorney." True v. Robles, 571 F.3d 412, 414 (5th Cir. 2009).

         An unincorporated association's citizenship for purposes of determining diversity in federal

 court is that of each of its equity investors, partners, or members. Indiana Gas Co., Inc. v. Home

 Ins. Co., 141 F.3d 314, 316 (7th Cir. 1998); see also Navarro Sav. Ass'n v. Lee, 446 U.S. 458, 461

 (1980). To determine whether complete diversity exists with unincorporated associations,

 citizenship "must be traced through however many layers of partners or members there may be."

 Hart v. Terminex Int'l, 336 F.3d 541, 543 (7th Cir. 2003). Thus, an unincorporated association is

 treated as a citizen of every state of which any equity investor, partner, or member is a citizen.

 Indiana Gas, 141 F.3d at 316.

         As noted above, Erie is not a corporation, but rather an unincorporated reciprocal insurance

 exchange. Relying on Indiana Gas and Themis Lodging, Erie argues that, as an unincorporated

 association, it must be treated as a citizen of every state in which any partner or member is a citizen.

 Erie points out, "[c]ourts have long recognized that reciprocal exchange insurance associations,

 like Erie, do not receive fictional citizenship as do corporations but, instead, bear the citizenship

 of each member." Themis Lodging, 2010 WL 2817251, at *1.




                                                    4
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 5 of 8 PageID #: 208




            Erie points out that, given their dual role as both the insured and the insurer, the

 policyholders or members of the exchange are usually called "subscribers". Erie has submitted the

 affidavit of Jennifer Martin ("Martin"), one of its senior subrogation specialist. (Filing No. 16-

 1.) In her affidavit, Martin affirms that Erie has 234 subscribers/policyholders who live in

 Delaware, and she has attached a list of Erie's Delaware policyholders to her affidavit. Erie argues

 these subscribers/policyholders are "members" of Erie, they are citizens of Delaware, and thus,

 Erie is a citizen of Delaware. The result is that diverse citizenship does not exist between the

 parties.

            In response, Dell argues that Erie is not a citizen of Delaware. Erie is organized under the

 laws of Pennsylvania. Dell asserts that Erie Indemnity Company ("Erie Indemnity"), a

 Pennsylvania corporation, is Erie's corporate partner and attorney-in-fact. (Filing No. 11 at 2–3.)

 However, Erie noted on the record that it is not owned by a parent company or corporation, and

 no publicly held company or investment fund holds a 10% or more ownership interest in Erie.

 (Filing No. 12.) Dell argues that, because Erie is domiciled and maintains its principal place of

 business in Pennsylvania, is not licensed to do business in Delaware, and is managed by Erie

 Indemnity (a Pennsylvania corporation), Erie is not a citizen of Delaware.

            Relying on Garcia v. Farmers Insurance Exchange, Dell argues that, even if Erie has

 policyholders who live in Delaware, those policyholders are its customers, not its members. 121

 F. Supp. 2d 667, 669–70 (N.D. Ill. 2000). Dell points out that the exhibit attached to Martin's

 affidavit even notes the Delaware citizens are "customers." In Garcia, the court addressed a

 motion to dismiss for lack of subject matter jurisdiction filed by the insurance exchange. The court

 concluded that Farmers Insurance Exchange was an unincorporated association, and although it

 had not produced any evidence that it had any members or policyholders in the same state as the




                                                     5
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 6 of 8 PageID #: 209




 plaintiff, "even if every individual citizen of Illinois had a policy with [Farmers Insurance]

 Exchange it would not matter," id. at 669. The Garcia court concluded the subscribers or

 policyholders were customers, not members. Thus, the court determined there was no evidence of

 members in the same state as the plaintiff and complete diversity existed between the parties. Id.

 at 669–70. Dell also relies on Erie Insurance Exchange v. Davenport Insulation Inc., where the

 court denied Erie's motion to remand based on the court's holding in Garcia. 616 F. Supp. 2d 578,

 579–80 (D. Md. 2009). Thus, Dell reasons that even if it is found that Erie has policyholders in

 Delaware, those policyholders are customers, not members, and thus, Erie still is not a citizen of

 Delaware.

        After reviewing the case law relied upon by the parties (as well as additional case law) and

 considering the parties' arguments, the Court concludes that Erie is a citizen of Delaware, and

 diversity of citizenship does not exist between the parties. This is because Erie's insureds are

 members of the reciprocal insurance exchange.

        Many courts have come to the opposite conclusion of Garcia and Davenport Insulation,

 concluding that when Erie has subscribers/policyholders in the state of an opposing party, there is

 no diversity jurisdiction. For example, in Erie Insurance Exchange v. Electrolux Home Products,

 Inc., when presented with the same arguments and case law as presented here, the court remanded

 the case to state court because the defendant was a citizen of Delaware as was Erie Insurance

 Exchange with its policyholders in Delaware. Erie Insurance Exchange v. Electrolux Home

 Products, Inc., 2011 WL 2945814 (W.D.N.C. July 15, 2011).

        In Themis Lodging, the court dismissed the case under Rule 12(b)(1) because the plaintiff

 was a citizen of Michigan and Erie Insurance Exchange had subscribers/policyholders in

 Michigan. Themis Lodging, 2010 WL 2817251, at *1. There, the plaintiff urged the court to




                                                 6
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 7 of 8 PageID #: 210




 "retain jurisdiction by recognizing the [P]laintiff as a 'subscriber' of the exchange rather than as a

 'member' of the exchange, suggesting that the distinction is jurisdictionally meaningful." Id.

 However, the court determined, "[c]ourts make no legally significant distinction between a

 'subscriber' or 'member' of the exchange," saying the distinction "bears no legally significant

 weight." Id.

         In Lavaland, LLC v. Erie Insurance Exchange, Erie filed a motion to dismiss, arguing that

 it and Lavaland were both citizens of Illinois. Erie argued because it was a reciprocal insurance

 exchange and that control of the insurance exchange is vested in its subscribers, some of which

 were citizens of Illinois, there was no diversity jurisdiction. Lavaland, LLC v. Erie Ins. Exch.,

 2009 WL 3055489, at *2–3 (S.D. Ill. Sept. 22, 2009). The court stated, "Erie correctly points out

 [that] because it has subscribers in Illinois, it is considered a citizen of the State of Illinois," and

 because the plaintiff also was a citizen of Illinois, the court dismissed the case for lack of diversity

 jurisdiction. Id. at *3. See also HIOB v. Progressive Am. Ins. Co., 2008 WL 5076887, *1 (D. Md.

 Nov. 24, 2008) (remanding case because of lack of diversity jurisdiction because "Erie Insurance

 Exchange has members/policyholders who are citizens of Maryland"); Olson v. Lacey, No. 06-C-

 456-S, 2006 WL 3017486 (W.D. Wis. Oct. 19, 2006) (remanding case because of lack of diversity

 jurisdiction with Erie Insurance Exchange); James G. Davis Cont. Corp. v. Erie Ins. Exchange,

 953 F. Supp. 2d 607, 610 (D. Md. 2013) (holding Erie's policyholders are members for diversity

 jurisdiction purposes).

         Although Dell cites Garcia and Davenport Insulation in support of its argument that

 policyholders of a reciprocal insurance exchange should be considered customers and not

 members, this Court finds these cases to be against the greater weight of authority and not binding

 on this Court. In fact, the same judge who issued the order in Garcia has since issued an order in




                                                    7
Case 4:20-cv-00031-TWP-DML Document 35 Filed 06/05/20 Page 8 of 8 PageID #: 211




 a different case, determining that the policyholders of an insurance exchange are members (not

 simply customers) for purposes of diversity jurisdiction. The court arrived at that opposite

 conclusion based on the insurance exchange's failure to provide sufficient evidence as to

 citizenship in the Garcia case. See Farmers Ins. Exch. v. One Sample, LLC, 2020 U.S. Dist. LEXIS

 4188, at *4 (N.D. Ill. Jan. 10, 2020).

        Erie is a reciprocal insurance exchange, and control of this organization is vested in its

 subscribers or policyholders. Lavaland, 2009 WL 3055489 at *3. Erie has 234 subscribers who

 are citizens of Delaware. Since these subscribers/policyholders are members, Erie itself is a citizen

 of Delaware. As Dell is also a citizen of Delaware, there is a lack of diversity jurisdiction and a

 lack of federal subject matter jurisdiction. Therefore, remand is required.

                                     IV.    CONCLUSION

        For the reasons stated above, Plaintiff Erie Insurance Exchange's Motion to Remand Case

 for Lack of Subject Matter Jurisdiction, (Filing No. 16), is GRANTED, and this action is

 REMANDED back to the state court. The Clerk is directed to remand this matter to the Clark

 County Circuit Court No. 2, Cause No. 10C02-2001-CT-000002, and to close this federal action.

        SO ORDERED.

 Date: 6/5/2020



 DISTRIBUTION:

 Kevin L. Moyer
 MOYER LAW FIRM PC
 kmoyer@moyerlawfirmpc.com

 Michael A. Kreppein
 HUELAT MACK & KREPPEIN
 michael.kreppein@wilsonelser.com




                                                  8
